SETTLEMENT AND RELEASE AGREEMENT


This Settlement Agreement (the “Agreement”) is being entered into this 13th  day
of February 2018 between Clean Energy Technologies, Inc, a Nevada corporation,
(the “Company”), Red Dot Investment, Inc., a California corporation (“Reddot”),
Megawell USA Technology Investment Fund 1, a Wyoming limited liability company
(“Megawell USA”) and Confections Ventures Limited, a British Virgin Island
company (“Confections Ventures”). The Company, Reddot, Megawell USA and
Confections Ventures each a “Party” and collectively the “Parties.”

WITNESSETH:

WHEREAS, the Company and Peak One Opportunity Fund, L.P, a Delaware limited
partnership (“Peak One”) entered into a Securities Purchase Agreement dated
March 11, 2016 (the “Peak SPA”);

WHEREAS, on or about March 15, 2016, the Company issued to Peak One a
Convertible note in the principal amount of $75,000 (the “Peak One Convertible
Note”) under the Peak SPA;

WHEREAS, effective October 31, 2016 the Company issued a redemption notice to
redeem the Peak One Convertible Note (the “Peak One Redeemed Convertible Note”)
and concurrently assigned the right to acquire the Peak One Convertible Note to
Reddot;

WHEREAS, the Company and Red Dot concurrently entered into an Escrow Funding
Agreement (the “Reddot Escrow Agreement”) pursuant to which Reddot funded the
redemption of the Peak One Convertible Note and agreed that Reddot would be
subrogated to the rights of Peak One under the Peak One Convertible Note, as
amended by the Reddot Escrow Agreement;

WHEREAS, the Company and Megawell USA subsequently entered into a Credit
Agreement and Promissory Note, dated as of December 31, 2016 (the “Megawell
Credit Agreement,” together with the Reddot Escrow Agreement, the “Credit
Documents”);

WHEREAS, pursuant to the Credit Documents funds were advanced to or for the
benefit of the Company, including to redeem three convertible promissory notes
of the Company to Actus Fund, LLC, JSJ Investments, and partially redeem a
convertible note to EMA Financial, LLC (collectively with the Peak One
Convertible Note, the “Redeemed Convertible Notes”);

WHEREAS, the Parties believe that the transactions contemplated by the Credit
Agreements do not represent the intent of the parties thereto and are either
void or voidable, and the parties thereto wish to cancel such transactions;

WHEREAS, the Company acknowledges receipt of the advances, and Megawell USA and
Confections Ventures agree and acknowledge payment of the advances by
Confections Ventures to pay for the redemption of the Redeemed Convertible Notes
and payment of various fees and expenses of the Company;





1




WHEREAS, the Parties agree and acknowledge that the current outstanding amount
of the advances, plus accrued interest, fees and charges thereon equals $939,500
(the “Settlement Amount”); and

WHEREAS, the Parties seek mutually to cancel, terminate, and void the Credit
Documents and, in their stead, that the Company will issue to Confections
Ventures a convertible promissory note in the principal amount of the Settlement
Amount and release each other party from all other obligations and claims
arising under the Credit Documents.




AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Representations and Warranties.

(a)

The Company, Reddot, Megawell USA and Confection Ventures represent and warrant,
severally but not jointly, that the statements set forth in the Preamble above
are true and correct in all material respects.

(b)

The Company, Confection Ventures, Megawell USA and Reddot represent and warrant
that they, severally but not jointly, have made reasonably commercial efforts to
determine the signatory authorized to act on behalf of Megawell USA.

(d)

The Company represents and warrants that it has been presented with sufficient
documentation by Confections Ventures and Megawell USA to demonstrate that the
Company received the advances from Confections Ventures of $939,500 in
consideration of its entering into the Convertible Note Purchase Agreement
(defined below) and issuing the Convertible Promissory Note (as defined below)
to Confections Ventures.

(e)

Reddot represents and warrants that has been paid by the Company all funds due
to it as of the date hereof by the Company.  

(f)

As of the date hereof, each of the Parties hereby represents and warrants to the
other Parties, severally and not jointly, as follows:

i.

Each such Party has all requisite organizational power and authority to execute
and deliver this Agreement and to perform its obligations contemplated hereby.
This Agreement has been validly executed and delivered by such Party and,
assuming that this Agreement constitutes the legal, valid and binding obligation
of the other Parties hereto, constitutes the legal, valid and binding obligation
of such Party, enforceable against such Party in accordance with its terms
(except insofar as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, or by principles governing the availability of equitable
remedies).

ii.

The execution and delivery of this Agreement by such Party does not, and





2




the performance of this Agreement by such Party will not, (i) conflict with or
violate any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to such Party or by which it is bound or affected, (ii) (A) result in
any breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, (B) give to any other person any
rights of termination, amendment, acceleration or cancellation of, or (C) result
in the creation of any pledge, claim, lien, charge, encumbrance or security
interest of any kind or nature whatsoever upon any of the properties or assets
of such Party under, any agreement, contract, indenture, note or instrument to
which such Party is a party or by which it is bound or affected, except for such
breaches, defaults or other occurrences that would not prevent or materially
delay the performance by such Party of any of such Party’s obligations under
this Agreement, or (iii) require any filing by such Party with, or any permit,
authorization, consent or approval of, any governmental or regulatory authority,
except where the failure to make such filing or obtain such permit,
authorization, consent or approval would not prevent or materially delay the
performance by such Party of any of such Party’s obligations under this
Agreement.

iii.

As of the date hereof, neither such Party, nor any of its respective properties
or assets is subject to any order, writ, judgment, injunction, decree,
determination or award that would prevent or delay the consummation of the
transactions contemplated hereby.

2. The Escrow Funding Agreement.

The Company and Reddot hereby void and cancel the Escrow Funding Agreement.  If
any person or entity claims that that the Escrow Funding Agreement is
enforceable against Reddot or the Company, Reddot and the Company agree that the
Escrow Funding Agreement is terminated in its entirety without any further
liability or obligation of Reddot or the Company to each other thereunder.

3. The Credit Agreement and Promissory Note.

The Company and Megawell hereby void and cancel Credit Agreement and Promissory
Note.  If any person or entity claims that that the Credit Agreement and
Promissory Note is enforceable against Megawell USA or the Company, Megawell USA
and the Company agree that the Credit Agreement and Promissory Note is
terminated in its entirety without any further liability or obligation of
Megawell USA or the Company to each other thereunder.

4. Issuance of a New Note to Confections Ventures Limited.

As a condition to Confections Ventures execution of this Agreement, the Company
and Confections Ventures shall enter into a Convertible Note Purchase Agreement
whereby the Company will issue to Confection Ventures a two (2) year convertible
promissory note in the principal amount of $939,500 carrying an interest rate of
10% per annum that is convertible into the common stock of the Company, par
value $.001 per share (the “Common Stock”) at a conversion price of $.003 per
share substantially in the form attached hereto.





3




5. Releases.  

(a) Release by Reddot. Reddot releases and forever discharges the Company,
Megawell USA and Confection Ventures and each of their respective past and
present directors, officers, employees, affiliates, representatives, successors
and assigns (such group, collectively, the “Reddot Released Persons”), from any
and all claims, actions, causes of action, suits, debts, dues, sums of money,
accounts, costs, expenses, liabilities, covenants, contracts, agreements,
promises, damages, judgments, executions and demands whatsoever (each a
“Claim”), in law or equity, that the Reddot ever had, now has or hereafter may
have against the Reddot Released Persons arising from or relating to the Credit
Agreements, from the beginning of time through the date hereof, other than any
Claims of Reddot arising under this Agreement.

(b) Release by Company. The Company releases and forever discharges Reddot,
Megwell USA and Confection Ventures and each of their respective past and
present directors, officers, employees, affiliates, representatives, successors
and assigns (such group, collectively, the “Company Released Persons”), from any
and all Claims, in law or equity, that the Company ever had, now has or
hereafter may have against the Company Released Persons arising from or relating
to the Credit Agreements, from the beginning of time through the date hereof,
other than any Claims of the Company arising under this Agreement.  

(c) Release by Confection Ventures. Confection Ventures releases and forever
discharges Reddot, Megawell USA and the Company and each of their respective
past and present directors, officers, employees, affiliates, representatives,
successors and assigns (such group, collectively, the “Confection Released
Persons”), from any and all Claims, in law or equity, that Confection Ventures
ever had, now has or hereafter may have against the Confection Released Persons
arising from or relating to the Credit Agreements, from the beginning of time
through the date hereof, other than any Claims of Confection Ventures arising
under this Agreement.

(d) Release by Megawell USA. Megawell USA releases and forever discharges
Reddot, Confections Ventures and the Company and each of their respective past
and present directors, officers, employees, affiliates, representatives,
successors and assigns (such group, collectively, the “Megawell Released
Persons”), from any and all Claims, in law or equity, that Megawell USA ever
had, now has or hereafter may have against the Megawell Released Persons arising
from or relating to the Credit Agreements, from the beginning of time through
the date hereof, other than any Claims of Confection Ventures arising under this
Agreement.   

(d) Waiver of California Civil Code Section 1542.  The Parties specifically
waive application of California Civil Code Section 1542 and certify that they
have read the following provision of California Civil Code Section 1542
which provides that:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor”





4




6. No Third Party Beneficiaries.  

This Agreement is solely for the benefit of the Parties, the respective released
persons in Section 5 and their successor and assigns and is not intended for the
benefit of any other individual or business entity.

7.  Delay No Waiver; No Oral Changes.  

No delay on the part of any party in exercising any right or remedy under this
Agreement or failure to exercise the same shall operate as a waiver in whole or
in part of any such right or remedy.  No amendment or waiver of any provision of
this Agreement shall be effective unless the same shall be in writing and signed
by party against whom such waiver or amendment is to be enforced, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

8. Assignment.  

No Party may assign or transfer its rights or delegate its duties under this
Agreement without the prior written consent of the other Parties.

9.  Representation by Counsel.




The Parties represent that they have been advised to consult with an attorney
and has carefully read and understand the scope and effect of the provisions of
this Agreement.  In the event that any Party elects to not consult with an
attorney, he irrevocably waives any claim to inadequate representation by
counsel.

10. Governing Law; Consent to Jurisdiction.  

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to its principles of conflict of
laws.  Each of the Parties hereby (i) irrevocably consents and agrees that any
legal or equitable action or proceeding arising under or in connection with this
Agreement shall be brought exclusively in the United States District Court for
the Southern District of New York or Supreme Court of the State of New York in
the County of New York, (ii) by execution and delivery of this Agreement,
irrevocably submits to and accepts, with respect to its properties and assets,
generally and unconditionally, the jurisdiction of the aforesaid courts, and
irrevocably waives any and all rights it may have to object to such jurisdiction
under the Constitution or laws of the State of New York or the Constitution of
the United States or otherwise, and (iii) irrevocably consents that service of
process upon it in any such action or proceeding shall be valid and effective
against it or him if made either (x) in the manner provided herein for delivery
of notices hereunder or (y) any other manner permitted by law.





5




11. Waiver of Trial by Jury.  

ALL PARTIES TO THIS AGREEMENT HEREBY WAIVE THEIR RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY DISPUTE RELATING TO THIS AGREEMENT.

14. Severability.  

In the event that any provision or any portion of any provision hereof or any
surviving agreement made a part hereof becomes or is declared by a court of
competent jurisdiction or arbitrator to be illegal, unenforceable, or void, this
Agreement shall continue in full force and effect without said provision or
portion of provision



15.

 Entire Agreement.  

This Agreement represents the entire agreement and understanding between the
Parties concerning the subject matter of this Agreement and supersedes and
replaces any and all prior agreements and understandings, whether written or
oral, concerning the subject matter of this Agreement.



16.

Notices.   

Any notice required or permitted under this Agreement shall be in writing and
shall be mailed by registered or certified mail, postage prepaid, nationally or
internationally recognized mail service or sent by electronic mail or otherwise
delivered by hand or by messenger addressed to the address of the Party set
forth below its signature on the signature page below. Notice shall be deemed
given upon proof of receipt if by mail or on the time and date sent if by email.
 



16.

Headings.

Headings in this Agreement are for convenience only and will not affect the
construction of this Agreement. Section headings in this Indenture and the Table
of Contents are for convenience only and will not affect the construction of
this Agreement.



17.

Counterparts.  

This Agreement may be executed and delivered in counterparts and by facsimile
and as so executed and delivered shall be fully effective and binding once
executed by all Parties listed as signatories hereto.


[Signature Page Follows]











6




IN WHITNESS WHEREOF, the Parties have each cause this Agreement to be signed by
their duly appointed authorized signatories as of the date set forth above.

CONFECTIONS VENTURES LIMITED








By: _____________________


Name: Calvin Sean Pang


Title: Director

Address for Notice

Confections Ventures Limited
C/O Vistra Corporate Services Centre
Wickhams Cay II,
Road Town, Tortola
British Virgin Islands
email: Calvin@megawell-capital.com




RED DOT INVESTMENT, INC.










By: _____________________


Name: Ted Hsu


Title: Chief Executive Officer

Address for Notice:

6600 Sunset Blvd. Ste 201
Los Angeles CA 90028

Email: Ted@reddotii.com




CLEAN ENERGY TECNOLOGIES, INC.










By: _____________________


Name:


Title: Chief Executive Officer




Address for Notice:

Clean Energy Technologies, Inc.
Att: Kambiz Mahdi

2990 Redhill Avenue
Costa Mesa, CA 92626

Email: KMahdi@cetyinc.com

MEGAWELL USA TECHNOLOGY AND INVESTMENT FUND 1




By:  RED DOT INVESTMENT, INC.










By: _____________________


Name: Ted Hsu


Title: Chief Executive Officer

Address for Notice:

6600 Sunset Blvd. Ste 201
Los Angeles CA 90028

Email: Ted@reddotii.com











7


